


INTRALINKS HOLDINGS, INC.
2010 EQUITY INCENTIVE PLAN
As Amended and Restated
SECTION 1.
GENERAL PURPOSE OF THE PLAN; DEFINITIONS

The name of the plan is the IntraLinks Holdings, Inc. 2010 Equity Incentive Plan
(the “Plan”). The purpose of the Plan is to encourage and enable the officers,
employees, Non-Employee Directors and other key persons (including Consultants)
of IntraLinks Holdings, Inc. (the “Company”) and its Subsidiaries upon whose
judgment, initiative and efforts the Company largely depends for the successful
conduct of its business to acquire a proprietary interest in the Company. It is
anticipated that providing such persons with a direct stake in the Company’s
welfare will assure a closer identification of their interests with those of the
Company and its stockholders, thereby stimulating their efforts on the Company’s
behalf and strengthening their desire to remain with the Company.
The following terms shall be defined as set forth below:
“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
“Administrator” means either the Board or the compensation committee of the
Board or a similar committee performing the functions of the compensation
committee and which is comprised of not less than two Non‑Employee Directors who
are independent.
“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Stock Appreciation Rights, Restricted Stock Units, Restricted Stock
Awards, Unrestricted Stock Awards, Cash-Based Awards, Performance Share Awards
and Dividend Equivalent Rights.
“Award Certificate” means a written or electronic document setting forth the
terms and provisions applicable to an Award granted under the Plan. Each Award
Certificate is subject to the terms and conditions of the Plan.
“Board” means the Board of Directors of the Company.
“Cash-Based Award” means an Award entitling the recipient to receive a
cash-denominated payment.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.
“Consultant” means any natural person that provides bona fide services to the
Company, and such services are not in connection with the offer or sale of
securities in a capital-raising transaction and do not directly or indirectly
promote or maintain a market for the Company’s securities.
“Covered Employee” means an employee who is a “Covered Employee” within the
meaning of Section 162(m) of the Code.
“Dividend Equivalent Right” means an Award entitling the grantee to receive
credits based on cash dividends that would have been paid on the shares of Stock
specified in the Dividend Equivalent Right (or other award to which it relates)
if such shares had been issued to and held by the grantee.
“Effective Date” means July 29, 2014.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

1

--------------------------------------------------------------------------------




“Fair Market Value” of the Stock on any given date means the closing price of
the Stock as reported by the New York Stock Exchange for the immediately
preceding date; provided, however, that if no shares of Stock are traded on the
New York Stock Exchange on the immediately preceding date, determination shall
be made by reference to the last date preceding such date on which the Stock is
traded.
“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.
“Non-Employee Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.
“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.
“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.
“Performance-Based Award” means any Restricted Stock Award, Restricted Stock
Units, Performance Share Award or Cash-Based Award granted to a Covered Employee
that is intended to qualify as “performance-based compensation” under Section
162(m) of the Code and the regulations promulgated thereunder.
“Performance Criteria” means the criteria that the Administrator selects for
purposes of establishing the Performance Goal or Performance Goals for an
individual for a Performance Cycle. The Performance Criteria (which shall be
applicable to the organizational level specified by the Administrator,
including, but not limited to, the Company or a unit, division, group, or
Subsidiary of the Company) that will be used to establish Performance Goals are
limited to the following: cash flow (including, but not limited to, operating
cash flow and free cash flow), revenue (including but not limited to total
company revenue and revenue in specific industries or use cases), bookings,
EBITDA (earnings before interest, taxes, depreciation and amortization), net
income (loss) (either before or after interest, taxes, depreciation and/or
amortization), changes in the market price of the Stock, acquisitions or
strategic transactions, operating income (loss), return on capital, assets,
equity, or investment, stockholder returns, return on sales, gross or net profit
levels, productivity, expense, margins, operating efficiency, customer
satisfaction, working capital, earnings (loss) per share of Stock, any of which
may be measured either in absolute terms or as compared to any incremental
increase or as compared to results of a peer group.
“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations, as the Administrator may select, over which the
attainment of one or more Performance Criteria will be measured for the purpose
of determining a grantee’s right to and the payment of a Restricted Stock Award,
Restricted Stock Units, Performance Share Award or Cash-Based Award. Each such
period shall not be less than 12 months.
“Performance Goals” means, for a Performance Cycle, the specific goals
established in writing by the Administrator for a Performance Cycle based upon
the Performance Criteria.
“Performance Share Award” means an Award entitling the recipient to acquire
shares of Stock upon the attainment of specified Performance Goals.
“Restricted Stock Award” means an Award entitling the recipient to acquire, at
such purchase price (which may be zero) as determined by the Administrator,
shares of Stock subject to such restrictions and conditions as the Administrator
may determine at the time of grant.
“Restricted Stock Units” means an Award of phantom stock units to a grantee.

2

--------------------------------------------------------------------------------




“Sale Event” shall mean (i) the sale of all or substantially all of the assets
of the Company on a consolidated basis to an unrelated person or entity, (ii) a
merger, reorganization or consolidation pursuant to which the holders of the
Company’s outstanding voting power immediately prior to such transaction do not
own a majority of the outstanding voting power of the resulting or successor
entity (or its ultimate parent, if applicable) immediately upon completion of
such transaction, or (iii) the sale of all of the Stock of the Company to an
unrelated person or entity.
“Sale Price” means the value as determined by the Administrator of the
consideration payable, or otherwise to be received by stockholders, per share of
Stock pursuant to a Sale Event.
“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.
“Stock” means the Common Stock, par value $.001 per share, of the Company,
subject to adjustments pursuant to Section 3.
“Stock Appreciation Right” means an Award entitling the recipient to receive
shares of Stock having a value equal to the excess of the Fair Market Value of
the Stock on the date of exercise over the exercise price of the Stock
Appreciation Right multiplied by the number of shares of Stock with respect to
which the Stock Appreciation Right shall have been exercised.
“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has at least a 50 percent interest, either directly or
indirectly.
“Ten Percent Owner” means an employee who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of stock of the Company or any parent or
subsidiary corporation.
“Unrestricted Stock Award” means an Award of shares of Stock free of any
restrictions.
SECTION 2.
ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES AND DETERMINE
AWARDS

(a)Administration of Plan. The Plan shall be administered by the Administrator.
(b)Powers of Administrator. The Administrator shall have the power and authority
to grant Awards consistent with the terms of the Plan, including the power and
authority:
(i)to select the individuals to whom Awards may from time to time be granted;
(ii)to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Restricted Stock Units, Unrestricted Stock Awards,
Cash-Based Awards, Performance Share Awards and Dividend Equivalent Rights, or
any combination of the foregoing, granted to any one or more grantees;
(iii)to determine the number of shares of Stock to be covered by any Award;
(iv)to determine and modify from time to time the terms and conditions,
including restrictions, not inconsistent with the terms of the Plan, of any
Award, which terms and conditions may differ among individual Awards and
grantees, and to approve the forms of Award Certificates;
(v)to accelerate at any time the exercisability or vesting of all or any portion
of any Award upon a Sale Event or in connection with a grantee’s termination of
employment;
(vi)subject to the provisions of Section 5(b), to extend at any time the period
in which Stock Options may be exercised; and

3

--------------------------------------------------------------------------------




(vii)at any time to adopt, alter and repeal such rules, guidelines and practices
for administration of the Plan and for its own acts and proceedings as it shall
deem advisable; to interpret the terms and provisions of the Plan and any Award
(including related written instruments); to make all determinations it deems
advisable for the administration of the Plan; to decide all disputes arising in
connection with the Plan; and to otherwise supervise the administration of the
Plan.
All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan grantees.
(c)Delegation of Authority to Grant Options. Subject to applicable law, the
Administrator, in its discretion, may delegate to the Chief Executive Officer of
the Company all or part of the Administrator’s authority and duties with respect
to the granting of Awards to individuals who are (i) not subject to the
reporting and other provisions of Section 16 of the Exchange Act and (ii) not
Covered Employees. Any such delegation by the Administrator shall include a
limitation as to the amount of Awards that may be granted during the period of
the delegation and shall contain guidelines as to the determination of the
exercise price and the vesting criteria. The Administrator may revoke or amend
the terms of a delegation at any time but such action shall not invalidate any
prior actions of the Administrator’s delegate or delegates that were consistent
with the terms of the Plan.
(d)Award Certificate. Awards under the Plan shall be evidenced by Award
Certificates that set forth the terms, conditions and limitations for each Award
which may include, without limitation, the term of an Award and the provisions
applicable in the event employment or service terminates.
(e)Indemnification. Neither the Board nor the Administrator, nor any member of
either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and the members of the Board and the Administrator (and any
delegate thereof) shall be entitled in all cases to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, reasonable attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under the Company’s
articles or bylaws or any directors’ and officers’ liability insurance coverage
which may be in effect from time to time and/or any indemnification agreement
between such individual and the Company.
(f)Foreign Award Recipients. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its Subsidiaries operate or have employees or other individuals
eligible for Awards, the Administrator, in its sole discretion, shall have the
power and authority to: (i) determine which Subsidiaries shall be covered by the
Plan; (ii) determine which individuals outside the United States are eligible to
participate in the Plan; (iii) modify the terms and conditions of any Award
granted to individuals outside the United States to comply with applicable
foreign laws; (iv) establish subplans and modify exercise procedures and other
terms and procedures, to the extent the Administrator determines such actions to
be necessary or advisable (and such subplans and/or modifications shall be
attached to this Plan as appendices); provided, however, that no such subplans
and/or modifications shall increase the share limitations contained in Section
3(a) hereof; and (v) take any action, before or after an Award is made, that the
Administrator determines to be necessary or advisable to obtain approval or
comply with any local governmental regulatory exemptions or approvals.
Notwithstanding the foregoing, the Administrator may not take any actions
hereunder, and no Awards shall be granted, that would violate the Exchange Act
or any other applicable United States securities law, the Code, or any other
applicable United States governing statute or law.
SECTION 3.
STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

(a)    Stock Issuable. The maximum number of shares of Stock reserved and
available for issuance under the Plan shall be the sum of (i) 3,314,330 shares
(the number of shares of Stock reserved under the Plan on the Effective Date),
(ii) 4,500,000 shares (the shares of Stock added to the Plan in July

4

--------------------------------------------------------------------------------




2012), (iii) 3,350,000 shares (the new shares of Stock added to the Plan), (iv)
such number of shares equal to the shares underlying any stock options or awards
returned to the Company’s 2007 Stock Option and Grant Plan after the Effective
Date as a result of the expiration, forfeiture, cancellation or termination of
such stock options or awards (other than by means of exercise), and (v) such
number of shares equal to the shares underlying any awards that are forfeited,
canceled, reacquired by the Company prior to vesting, or otherwise terminated
under the Company’s 2007 Restricted Preferred Stock Plan after the Effective
Date, subject, in each case, to adjustment as provided in Section 3(b). Subject
to such overall limitation, the maximum aggregate number of shares of Stock that
may be issued in the form of Incentive Stock Options shall not exceed
10,000,000, subject to adjustment as provided in Section 3(c). For purposes of
the number of shares of Stock authorized for grant under this Section 3(a), the
shares of Stock underlying any Awards that are forfeited, canceled or otherwise
terminated (other than by exercise) shall be added back to the shares of Stock
available for issuance under the Plan. Notwithstanding anything to the contrary
contained herein, the following shares shall not be added to the shares
authorized for grant under this Section 3(a): (A) shares tendered by a grantee
or withheld by the Company in payment of the exercise price of an Option, or to
satisfy any tax withholding obligation with respect to an Award, (B) shares
subject to a Stock Appreciation Right that are not issued in connection with the
settlement of the Stock Appreciation Right on exercise thereof, and (C) shares
reacquired by the Company on the open market or otherwise using cash proceeds
from the exercise of Options. Subject to such overall limitations, shares of
Stock may be issued up to such maximum number pursuant to any type or types of
Award; provided, however, that Stock Options or Stock Appreciation Rights with
respect to no more than 2,000,000 shares of Stock may be granted to any one
individual grantee during any one calendar year period. The shares available for
issuance under the Plan may be authorized but unissued shares of Stock or shares
of Stock reacquired by the Company.
(b)    Effect of Awards. The grant of any full value Award (i.e., an Award other
than an Option or a Stock Appreciation Right) shall be deemed, for purposes of
determining the number of shares of Stock available for issuance under Section
3(a), as an Award of 1.23 shares of Stock for each such share of Stock actually
subject to the Award. The grant of an Option or a Stock Appreciation Right shall
be deemed, for purposes of determining the number of shares of Stock available
for issuance under Section 3(a), as an Award for one share of Stock for each
such share of Stock actually subject to the Award. Any forfeitures,
cancellations or other terminations (other than by exercise) of Awards granted
after April 26, 2012 shall be returned to the reserved pool of shares of Stock
under the Plan in the same manner.
(c)    Changes in Stock. Subject to Section 3(d) hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, the
outstanding shares of Stock are increased or decreased or are exchanged for a
different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Stock or
other securities, or, if, as a result of any merger or consolidation, sale of
all or substantially all of the assets of the Company, the outstanding shares of
Stock are converted into or exchanged for securities of the Company or any
successor entity (or a parent or subsidiary thereof), the Administrator shall
make an appropriate or proportionate adjustment in (i) the maximum number of
shares reserved for issuance under the Plan, including the maximum number of
shares that may be issued in the form of Incentive Stock Options, (ii) the
number of Stock Options or Stock Appreciation Rights that can be granted to any
one individual grantee and the maximum number of shares that may be granted
under a Performance-Based Award, (iii) the number and kind of shares or other
securities subject to any then outstanding Awards under the Plan, (iv) the
repurchase price, if any, per share subject to each outstanding Restricted Stock
Award, and (v) the exercise price for each share subject to any then outstanding
Stock Options and Stock Appreciation Rights under the Plan, without changing the
aggregate exercise price (i.e., the exercise price multiplied by the number of
Stock Options and Stock Appreciation

5

--------------------------------------------------------------------------------




Rights) as to which such Stock Options and Stock Appreciation Rights remain
exercisable. The Administrator shall also make equitable or proportionate
adjustments in the number of shares subject to outstanding Awards and the
exercise price and the terms of outstanding Awards to take into consideration
cash dividends paid other than in the ordinary course or any other extraordinary
corporate event. The adjustment by the Administrator shall be final, binding and
conclusive. No fractional shares of Stock shall be issued under the Plan
resulting from any such adjustment, but the Administrator in its discretion may
make a cash payment in lieu of fractional shares.
(d)    Mergers and Other Transactions. Except as the Administrator may otherwise
specify with respect to particular Awards in the relevant Award Certificate, in
the case of and subject to the consummation of a Sale Event, the Plan and all
outstanding Awards granted hereunder shall terminate, unless provision is made
in connection with the Sale Event in the sole discretion of the parties thereto
for the assumption or continuation of Awards theretofore granted by the
successor entity, or the substitution of such Awards with new Awards of the
successor entity or parent thereof, with appropriate adjustment as to the number
and kind of shares and, if appropriate, the per share exercise prices, as such
parties shall agree (after taking into account any acceleration hereunder). In
the event of such termination, (i) the Company shall have the option (in its
sole discretion) to make or provide for a cash payment to the grantees holding
Options and Stock Appreciation Rights, in exchange for the cancellation thereof,
in an amount equal to the difference between (A) the Sale Price multiplied by
the number of shares of Stock subject to outstanding Options and Stock
Appreciation Rights (to the extent then exercisable after taking into account
any acceleration hereunder at prices not in excess of the Sale Price) and (B)
the aggregate exercise price of all such outstanding Options and Stock
Appreciation Rights; or (ii) each grantee shall be permitted, within a specified
period of time prior to the consummation of the Sale Event as determined by the
Administrator, to exercise all outstanding Options and Stock Appreciation Rights
(to the extent then exercisable after taking into account any acceleration
hereunder) held by such grantee. In connection with any Sale Event in which all
of the consideration is cash, the parties to any such Sale Event may also
provide that some or all outstanding Awards that would otherwise not be fully
vested and exercisable in full after giving effect to the Sale Event will be
converted (a “Converted Award”) into the right to receive the consideration
payable to holders of Stock in the Sale Event (net of the applicable exercise
price), subject to any remaining vesting provisions relating to such Awards and
the other terms and conditions of the Sale Event (such as indemnification
obligations and purchase price adjustments) to the extent provided by the
parties regarding the effect on Converted Awards of termination of employment
following a Sale Event. Terms relating to vesting, if any, in connection with a
Sale Event shall be as determined by the Board and as specified in the relevant
Award Certificate.
(e)    Substitute Awards. The Administrator may grant Awards under the Plan in
substitution for stock and stock based awards held by employees, directors or
other key persons of another corporation in connection with the merger or
consolidation of the employing corporation with the Company or a Subsidiary or
the acquisition by the Company or a Subsidiary of property or stock of the
employing corporation. The Administrator may direct that the substitute awards
be granted on such terms and conditions as the Administrator considers
appropriate in the circumstances. Any substitute Awards granted under the Plan
shall not count against the share limitation set forth in Section 3(a).
SECTION 4.
ELIGIBILITY

Grantees under the Plan will be such full or part-time officers and other
employees, Non-Employee Directors and key persons (including Consultants) of the
Company and its Subsidiaries as are selected from time to time by the
Administrator in its sole discretion.

6

--------------------------------------------------------------------------------




SECTION 5.
STOCK OPTIONS

Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve.
Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options. Incentive Stock Options may be granted only to
employees of the Company or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code. To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option.
Stock Options granted pursuant to this Section 5 shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable. If the Administrator so determines, Stock Options may be
granted in lieu of cash compensation at the optionee’s election, subject to such
terms and conditions as the Administrator may establish.
(a)    Exercise Price. The exercise price per share for the Stock covered by a
Stock Option granted pursuant to this Section 5 shall be determined by the
Administrator at the time of grant but shall not be less than 100 percent of the
Fair Market Value on the date of grant. In the case of an Incentive Stock Option
that is granted to a Ten Percent Owner, the option price of such Incentive Stock
Option shall be not less than 110 percent of the Fair Market Value on the grant
date.
(b)    Option Term. The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than ten years
after the date the Stock Option is granted. In the case of an Incentive Stock
Option that is granted to a Ten Percent Owner, the term of such Stock Option
shall be no more than five years from the date of grant.
(c)    Exercisability; Rights of a Stockholder. Stock Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Administrator at or after the grant date. The Administrator
may at any time accelerate the exercisability of all or any portion of any Stock
Option. An optionee shall have the rights of a stockholder only as to shares
acquired upon the exercise of a Stock Option and not as to unexercised Stock
Options.
(d)    Method of Exercise. Stock Options may be exercised in whole or in part,
by giving written or electronic notice of exercise to the Company, specifying
the number of shares to be purchased. Payment of the purchase price may be made
by one or more of the following methods to the extent provided in the Option
Award Certificate:
(i)    In cash, by certified or bank check or other instrument acceptable to the
Administrator;
(ii)    Through the delivery (or attestation to the ownership) of shares of
Stock that have been purchased by the optionee on the open market or that have
been beneficially owned by the optionee for at least six months and that are not
then subject to restrictions under any Company plan. Such surrendered shares
shall be valued at Fair Market Value on the exercise date;
(iii)    By the optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company for the
purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Administrator shall prescribe as a condition of such payment procedure;
or

7

--------------------------------------------------------------------------------




(iv)    With respect to Stock Options that are not Incentive Stock Options, by a
“net exercise” arrangement pursuant to which the Company will reduce the number
of shares of Stock issuable upon exercise by the largest whole number of shares
with a Fair Market Value that does not exceed the aggregate exercise price.
Payment instruments will be received subject to collection. The transfer to the
optionee on the records of the Company or of the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the optionee (or a purchaser acting in his stead in
accordance with the provisions of the Stock Option) by the Company of the full
purchase price for such shares and the fulfillment of any other requirements
contained in the Option Award Certificate or applicable provisions of laws
(including the satisfaction of any withholding taxes that the Company is
obligated to withhold with respect to the optionee). In the event an optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
optionee upon the exercise of the Stock Option shall be net of the number of
attested shares. In the event that the Company establishes, for itself or using
the services of a third party, an automated system for the exercise of Stock
Options, such as a system using an internet website or interactive voice
response, then the paperless exercise of Stock Options may be permitted through
the use of such an automated system.
(e)    Annual Limit on Incentive Stock Options. To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the shares of Stock
with respect to which Incentive Stock Options granted under this Plan and any
other plan of the Company or its parent and subsidiary corporations become
exercisable for the first time by an optionee during any calendar year shall not
exceed $100,000. To the extent that any Stock Option exceeds this limit, it
shall constitute a Non-Qualified Stock Option.
SECTION 6.
STOCK APPRECIATION RIGHTS

(a)    Exercise Price of Stock Appreciation Rights. The exercise price of a
Stock Appreciation Right shall not be less than 100 percent of the Fair Market
Value of the Stock on the date of grant.
(b)    Grant and Exercise of Stock Appreciation Rights. Stock Appreciation
Rights may be granted by the Administrator independently of any Stock Option
granted pursuant to Section 5 of the Plan.
(c)    Terms and Conditions of Stock Appreciation Rights. Stock Appreciation
Rights shall be subject to such terms and conditions as shall be determined from
time to time by the Administrator. The term of a Stock Appreciation Right may
not exceed ten years.
SECTION 7.
RESTRICTED STOCK AWARDS

(a)    Nature of Restricted Stock Awards. The Administrator shall determine the
restrictions and conditions applicable to each Restricted Stock Award at the
time of grant. Conditions may be based on continuing employment (or other
service relationship) and/or achievement of pre-established performance goals
and objectives. The terms and conditions of each such Award Certificate shall be
determined by the Administrator, and such terms and conditions may differ among
individual Awards and grantees.
(b)    Rights as a Stockholder. Upon the grant of the Restricted Stock Award and
payment of any applicable purchase price, a grantee shall have the rights of a
stockholder with respect to dividends and the voting of the Restricted Stock,
subject to such conditions contained in the Restricted Stock Award Certificate.
Unless the Administrator shall otherwise determine, (i) uncertificated
Restricted Stock shall be accompanied by a notation on the records of the
Company or the transfer agent to the effect that they are subject to forfeiture
until such Restricted Stock are vested as provided in Section 7(d) below, and
(ii)

8

--------------------------------------------------------------------------------




certificated Restricted Stock shall remain in the possession of the Company
until such Restricted Stock is vested as provided in Section 7(d) below, and the
grantee shall be required, as a condition of the grant, to deliver to the
Company such instruments of transfer as the Administrator may prescribe.
(c)    Restrictions. Restricted Stock may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
herein or in the Restricted Stock Award Certificate. Notwithstanding the
foregoing, in the event that any such Restricted Stock granted to employees
shall have a performance-based goal, the restriction period with respect to such
shares shall not be less than one year, and in the event any such Restricted
Stock granted to employees shall have a time-based restriction, the total
restriction period with respect to such shares shall not be less than three
years; provided, however, that Restricted Stock with a time-based restriction
may become vested incrementally over such three-year period. Subsequent to such
date or dates and/or the attainment of such pre-established performance goals,
objectives and other conditions, the shares on which all restrictions have
lapsed shall no longer be Restricted Stock and shall be deemed “vested.” Except
as may otherwise be provided by the Administrator either in the Award
Certificate or, subject to Section 18 below, in writing after the Award is
issued, if a grantee’s employment (or other service relationship) with the
Company and its Subsidiaries terminates for any reason, any Restricted Stock
that has not vested at the time of termination shall automatically and without
any requirement of notice to such grantee from or other action by or on behalf
of, the Company be deemed to have been reacquired by the Company at its original
purchase price (if any) from such grantee or such grantee’s legal representative
simultaneously with such termination of employment (or other service
relationship), and thereafter shall cease to represent any ownership of the
Company by the grantee or rights of the grantee as a stockholder. Following such
deemed reacquisition of unvested shares of Restricted Stock that are represented
by physical certificates, a grantee shall surrender such certificates to the
Company upon request without consideration.
(d)    Vesting of Restricted Stock. The Administrator at the time of grant shall
specify the date or dates and/or the attainment of pre-established performance
goals, objectives and other conditions on which the non-transferability of the
Restricted Stock and the Company’s right of repurchase or forfeiture shall
lapse. Subsequent to such date or dates and/or the attainment of such
pre-established performance goals, objectives and other conditions, the shares
on which all restrictions have lapsed shall no longer be Restricted Stock and
shall be deemed “vested.” Except as may otherwise be provided by the
Administrator either in the Award Certificate or, subject to Section 18 below,
in writing after the Award is issued, a grantee’s rights in any shares of
Restricted Stock that have not vested shall automatically terminate upon the
grantee’s termination of employment (or other service relationship) with the
Company and its Subsidiaries and such shares shall be subject to the provisions
of Section 7(c) above.
(e)    Dividends. A grantee shall have the right to receive dividends declared
on his shares of Restricted Stock; provided, however, if the vesting of a
Restricted Stock Award is subject to the achievement of performance goals, any
dividends paid by the Company with respect to the Restricted Stock Award prior
to the attainment of such performance goals shall accrue and shall not be paid
to the grantee until and only to the extent the performance goals are attained
and the Restricted Stock Award is earned.
SECTION 8.
RESTRICTED STOCK UNITS

(a)    Nature of Restricted Stock Units. The Administrator shall determine the
restrictions and conditions applicable to each Restricted Stock Unit at the time
of grant. Conditions may be based on continuing employment (or other service
relationship) and/or achievement of pre-established performance goals and
objectives. The terms and conditions of each such Award Certificate shall be
determined by the Administrator, and such terms and conditions may differ among
individual Awards and grantees. Notwithstanding the foregoing, in the event that
any such Restricted Stock Units granted to employees shall have a
performance-based goal, the restriction period with respect to such Award shall
not be less

9

--------------------------------------------------------------------------------




than one year, and in the event any such Restricted Stock Units granted to
employees shall have a time-based restriction, the total restriction period with
respect to such Award shall not be less than three years; provided, however,
that any Restricted Stock Units with a time-based restriction may become vested
incrementally over such three-year period. At the end of the vesting period, the
Restricted Stock Units, to the extent vested, shall be settled in the form of
shares of Stock. To the extent that an award of Restricted Stock Units is
subject to Section 409A, it may contain such additional terms and conditions as
the Administrator shall determine in its sole discretion in order for such Award
to comply with the requirements of Section 409A.
(b)    Election to Receive Restricted Stock Units in Lieu of Compensation. The
Administrator may, in its sole discretion, permit a grantee to elect to receive
a portion of future cash compensation otherwise due to such grantee in the form
of an award of Restricted Stock Units. Any such election shall be made in
writing and shall be delivered to the Company no later than the date specified
by the Administrator and in accordance with Section 409A and such other rules
and procedures established by the Administrator. Any such future cash
compensation that the grantee elects to defer shall be converted to a fixed
number of Restricted Stock Units based on the Fair Market Value of Stock on the
date the compensation would otherwise have been paid to the grantee if such
payment had not been deferred as provided herein. The Administrator shall have
the sole right to determine whether and under what circumstances to permit such
elections and to impose such limitations and other terms and conditions thereon
as the Administrator deems appropriate. Any Restricted Stock Units that are
elected to be received in lieu of cash compensation shall be fully vested,
unless otherwise provided in the Award Certificate.
(c)    Rights as a Stockholder. A grantee shall have the rights as a stockholder
only as to shares of Stock acquired by the grantee upon settlement of Restricted
Stock Units; provided, however, that the grantee may be credited with Dividend
Equivalent Rights with respect to his Restricted Stock Units, subject to such
terms and conditions as the Administrator may determine. Notwithstanding the
foregoing, if the vesting of Restricted Stock Units is subject to attainment of
performance goals, any Dividend Equivalent Rights accrued with respect to the
Restricted Stock Units prior to the attainment of such performance goals shall
not be paid to the grantee until and only to the extent the performance goals
are attained and the Restricted Stock Units are earned.
(d)    Termination. Except as may otherwise be provided by the Administrator
either in the Award Certificate or, subject to Section 18 below, in writing
after the Award is issued, a grantee’s right in all Restricted Stock Units that
have not vested shall automatically terminate upon the grantee’s termination of
employment (or cessation of service relationship) with the Company and its
Subsidiaries for any reason.
SECTION 9.
UNRESTRICTED STOCK AWARDS

Grant or Sale of Unrestricted Stock. The Administrator may, in its sole
discretion, grant (or sell at par value or such higher purchase price determined
by the Administrator) an Unrestricted Stock Award under the Plan. Unrestricted
Stock Awards may be granted in respect of past services or other valid
consideration, or in lieu of cash compensation due to such grantee.
SECTION 10.
CASH-BASED AWARDS

Grant of Cash-Based Awards. The Administrator may, in its sole discretion, grant
Cash-Based Awards to any grantee in such number or amount and upon such terms,
and subject to such conditions, as the Administrator shall determine at the time
of grant. The Administrator shall determine the maximum duration of the
Cash-Based Award, the amount of cash to which the Cash-Based Award pertains, the
conditions upon which the Cash-Based Award shall become vested or payable, and
such other provisions as the Administrator shall determine. Each Cash-Based
Award shall specify a cash-denominated payment

10

--------------------------------------------------------------------------------




amount, formula or payment ranges as determined by the Administrator. Payment,
if any, with respect to a Cash-Based Award shall be made in accordance with the
terms of the Award and may be made in cash or in shares of Stock, as the
Administrator determines.
SECTION 11.
PERFORMANCE SHARE AWARDS

(a)    Nature of Performance Share Awards. The Administrator may, in its sole
discretion, grant Performance Share Awards independent of, or in connection
with, the granting of any other Award under the Plan. The Administrator shall
determine whether and to whom Performance Share Awards shall be granted, the
Performance Goals, the periods during which performance is to be measured, which
may not be less than one year, and such other limitations and conditions as the
Administrator shall determine.
(b)    Rights as a Stockholder. A grantee receiving a Performance Share Award
shall have the rights of a stockholder only as to shares actually received by
the grantee under the Plan and not with respect to shares subject to the Award
but not actually received by the grantee. A grantee shall be entitled to receive
shares of Stock under a Performance Share Award only upon satisfaction of all
conditions specified in the Performance Share Award Certificate (or in a
performance plan adopted by the Administrator).
(c)    Termination. Except as may otherwise be provided by the Administrator
either in the Award agreement or, subject to Section 18 below, in writing after
the Award is issued, a grantee’s rights in all Performance Share Awards shall
automatically terminate upon the grantee’s termination of employment (or
cessation of service relationship) with the Company and its Subsidiaries for any
reason.
SECTION 12.
PERFORMANCE-BASED AWARDS TO COVERED EMPLOYEES

(a)    Performance-Based Awards. Any employee or other key person providing
services to the Company and who is selected by the Administrator may be granted
one or more Performance-Based Awards in the form of a Restricted Stock Award,
Restricted Stock Units, Performance Share Awards or Cash-Based Award payable
upon the attainment of Performance Goals that are established by the
Administrator and relate to one or more of the Performance Criteria, in each
case on a specified date or dates or over any period or periods determined by
the Administrator. The Administrator shall define in an objective fashion the
manner of calculating the Performance Criteria it selects to use for any
Performance Cycle. Depending on the Performance Criteria used to establish such
Performance Goals, the Performance Goals may be expressed in terms of overall
Company performance or the performance of a division, business unit, or an
individual. The Administrator, in its discretion, may adjust or modify the
calculation of Performance Goals for such Performance Cycle in order to prevent
the dilution or enlargement of the rights of an individual (i) in the event of,
or in anticipation of, any unusual or extraordinary corporate item, transaction,
event or development, (ii) in recognition of, or in anticipation of, any other
unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or (iii) in response to, or in anticipation of,
changes in applicable laws, regulations, accounting principles, or business
conditions provided however, that the Administrator may not exercise such
discretion in a manner that would increase the Performance-Based Award granted
to a Covered Employee. Each Performance-Based Award shall comply with the
provisions set forth below.
(b)    Grant of Performance-Based Awards. With respect to each Performance-Based
Award granted to a Covered Employee, the Administrator shall select, within the
first 90 days of a Performance Cycle (or, if shorter, within the maximum period
allowed under Section 162(m) of the Code) the Performance Criteria for such
grant, and the Performance Goals with respect to each Performance Criterion
(including a threshold level of performance below which no amount will become
payable with respect to such Award). Each Performance-Based Award will specify
the amount payable, or the formula for determining the amount payable, upon
achievement of the various applicable performance targets. The Performance
Criteria established by the Administrator may be (but need not be) different for
each

11

--------------------------------------------------------------------------------




Performance Cycle and different Performance Goals may be applicable to
Performance-Based Awards to different Covered Employees.
(c)    Payment of Performance-Based Awards. Following the completion of a
Performance Cycle, the Administrator shall meet to review and certify in writing
whether, and to what extent, the Performance Goals for the Performance Cycle
have been achieved and, if so, to also calculate and certify in writing the
amount of the Performance-Based Awards earned for the Performance Cycle. The
Administrator shall then determine the actual size of each Covered Employee’s
Performance-Based Award, and, in doing so, may reduce or eliminate the amount of
the Performance-Based Award for a Covered Employee if, in its sole judgment,
such reduction or elimination is appropriate.
(d)    Maximum Award Payable. The maximum Performance-Based Award payable to any
one Covered Employee under the Plan for a Performance Cycle is 1,000,000 shares
of Stock (subject to adjustment as provided in Section 3(c) hereof) or
$5,000,000 in the case of a Performance-Based Award that is a Cash-Based Award.
SECTION 13.
DIVIDEND EQUIVALENT RIGHTS

(a)    Dividend Equivalent Rights. A Dividend Equivalent Right may be granted
hereunder to any grantee as a component of an award of Restricted Stock Units,
Restricted Stock Award or Performance Share Award or as a freestanding award.
The terms and conditions of Dividend Equivalent Rights shall be specified in the
Award Certificate. Dividend equivalents credited to the holder of a Dividend
Equivalent Right may be paid currently or may be deemed to be reinvested in
additional shares of Stock, which may thereafter accrue additional equivalents.
Any such reinvestment shall be at Fair Market Value on the date of reinvestment
or such other price as may then apply under a dividend reinvestment plan
sponsored by the Company, if any. Dividend Equivalent Rights may be settled in
cash or shares of Stock or a combination thereof, in a single installment or
installments. A Dividend Equivalent Right granted as a component of an award of
Restricted Stock Units, Restricted Stock Award or Performance Share Award shall
provide that such Dividend Equivalent Right shall be settled upon settlement or
payment of, or lapse of restrictions on, such other Award, and that such
Dividend Equivalent Right shall expire or be forfeited or annulled under the
same conditions as such other Award. A Dividend Equivalent Right granted as a
component of a Restricted Stock Units, Restricted Stock Award or Performance
Share Award may also contain terms and conditions different from such other
Award.
(b)    Interest Equivalents. Any Award under this Plan that is settled in whole
or in part in cash on a deferred basis may provide in the grant for interest
equivalents to be credited with respect to such cash payment. Interest
equivalents may be compounded and shall be paid upon such terms and conditions
as may be specified by the grant.
(c)    Termination. Except as may otherwise be provided by the Administrator
either in the Award Certificate or, subject to Section 18 below, in writing
after the Award is issued, a grantee’s rights in all Dividend Equivalent Rights
or interest equivalents granted as a component of an award of Restricted Stock
Units, Restricted Stock Award or Performance Share Award that has not vested
shall automatically terminate upon the grantee’s termination of employment (or
cessation of service relationship) with the Company and its Subsidiaries for any
reason.
SECTION 14.
Transferability of Awards

(a)    Transferability. Except as provided in Section 14(b) below, during a
grantee’s lifetime, his or her Awards shall be exercisable only by the grantee,
or by the grantee’s legal representative or guardian in the event of the
grantee’s incapacity. No Awards shall be sold, assigned, transferred or
otherwise encumbered or disposed of by a grantee other than by will or by the
laws of descent and distribution or pursuant to a domestic relations order. No
Awards shall be subject, in whole or in part, to

12

--------------------------------------------------------------------------------




attachment, execution, or levy of any kind, and any purported transfer in
violation hereof shall be null and void.
(b)    Administrator Action. Notwithstanding Section 14(a), the Administrator,
in its discretion, may provide either in the Award Certificate regarding a given
Award or by subsequent written approval that the grantee (who is an employee or
director) may transfer his or her Awards (other than any Incentive Stock Options
or Restricted Stock Units) to his or her immediate family members, to trusts for
the benefit of such family members, or to partnerships in which such family
members are the only partners, provided that the transferee agrees in writing
with the Company to be bound by all of the terms and conditions of this Plan and
the applicable Award. In no event may an Award be transferred by a grantee for
value.
(c)    Family Member. For purposes of Section 14(b), “family member” shall mean
a grantee’s child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the grantee’s household (other than a
tenant of the grantee), a trust in which these persons (or the grantee) have
more than 50 percent of the beneficial interest, a foundation in which these
persons (or the grantee) control the management of assets, and any other entity
in which these persons (or the grantee) own more than 50 percent of the voting
interests.
(d)    Designation of Beneficiary. Each grantee to whom an Award has been made
under the Plan may designate a beneficiary or beneficiaries to exercise any
Award or receive any payment under any Award payable on or after the grantee’s
death. Any such designation shall be on a form provided for that purpose by the
Administrator and shall not be effective until received by the Administrator. If
no beneficiary has been designated by a deceased grantee, or if the designated
beneficiaries have predeceased the grantee, the beneficiary shall be the
grantee’s estate.
SECTION 15.
TAX WITHHOLDING

(a)    Payment by Grantee. Each grantee shall, no later than the date as of
which the value of an Award or of any Stock or other amounts received thereunder
first becomes includable in the gross income of the grantee for Federal income
tax purposes, pay to the Company, or make arrangements satisfactory to the
Administrator regarding payment of, any Federal, state, or local taxes of any
kind required by law to be withheld by the Company with respect to such income.
The Company and its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
grantee. The Company’s obligation to deliver evidence of book entry (or stock
certificates) to any grantee is subject to and conditioned on tax withholding
obligations being satisfied by the grantee.
(b)    Payment in Stock. Subject to approval by the Administrator, a grantee may
elect to have the Company’s minimum required tax withholding obligation
satisfied, in whole or in part, by authorizing the Company to withhold from
shares of Stock to be issued pursuant to any Award a number of shares with an
aggregate Fair Market Value (as of the date the withholding is effected) that
would satisfy the withholding amount due.
SECTION 16.
Section 409A awards

To the extent that any Award is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A (a “409A Award”), the Award
shall be subject to such additional rules and requirements as specified by the
Administrator from time to time in order to comply with Section 409A. In this
regard, if any amount under a 409A Award is payable upon a “separation from
service” (within the meaning of Section 409A) to a grantee who is then
considered a “specified employee” (within the meaning of Section 409A), then no
such payment shall be made prior to the date that is the earlier of (i) six
months and one day after the grantee’s separation from service, or (ii) the

13

--------------------------------------------------------------------------------




grantee’s death, but only to the extent such delay is necessary to prevent such
payment from being subject to interest, penalties and/or additional tax imposed
pursuant to Section 409A. Further, the settlement of any such Award may not be
accelerated except to the extent permitted by Section 409A.
SECTION 17.
TRANSFER, LEAVE OF ABSENCE, ETC.

For purposes of the Plan, the following events shall not be deemed a termination
of employment:
(a)    a transfer to the employment of the Company from a Subsidiary or from the
Company to a Subsidiary, or from one Subsidiary to another; or
(b)    an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise so
provides in writing.
SECTION 18.
AMENDMENTS AND TERMINATION

The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall adversely affect rights under any outstanding Award without the holder’s
consent. Except as provided in Section 3(c) or 3(d), without prior stockholder
approval, in no event may the Administrator exercise its discretion to reduce
the exercise price of outstanding Stock Options or Stock Appreciation Rights or
effect repricing through cancellation and re-grants or cancellation of Stock
Options or Stock Appreciation Rights in exchange for cash. To the extent
required under the rules of any securities exchange or market system on which
the Stock is listed, to the extent determined by the Administrator to be
required by the Code to ensure that Incentive Stock Options granted under the
Plan are qualified under Section 422 of the Code, or to ensure that compensation
earned under Awards qualifies as performance-based compensation under
Section 162(m) of the Code, Plan amendments shall be subject to approval by the
Company stockholders entitled to vote at a meeting of stockholders. Nothing in
this Section 18 shall limit the Administrator’s authority to take any action
permitted pursuant to Section 3(c) or 3(d).
SECTION 19.
STATUS OF PLAN

With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards. In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.
SECTION 20.
GENERAL PROVISIONS

(a)    No Distribution. The Administrator may require each person acquiring
Stock pursuant to an Award to represent to and agree with the Company in writing
that such person is acquiring the shares without a view to distribution thereof.
(b)    Delivery of Stock Certificates. Stock certificates to grantees under this
Plan shall be deemed delivered for all purposes when the Company or a stock
transfer agent of the Company shall have mailed such certificates in the United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company. Uncertificated Stock shall be deemed delivered for all
purposes when the Company or a Stock transfer agent of the Company shall have
given to the grantee by electronic mail (with proof of receipt) or by United
States mail, addressed to the grantee, at the grantee’s last known

14

--------------------------------------------------------------------------------




address on file with the Company, notice of issuance and recorded the issuance
in its records (which may include electronic “book entry” records).
Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates evidencing shares of Stock
pursuant to the exercise of any Award, unless and until the Administrator has
determined, with advice of counsel (to the extent the Administrator deems such
advice necessary or advisable), that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed, quoted or traded. All Stock certificates
delivered pursuant to the Plan shall be subject to any stop-transfer orders and
other restrictions as the Administrator deems necessary or advisable to comply
with federal, state or foreign jurisdiction, securities or other laws, rules and
quotation system on which the Stock is listed, quoted or traded. The
Administrator may place legends on any Stock certificate to reference
restrictions applicable to the Stock. In addition to the terms and conditions
provided herein, the Administrator may require that an individual make such
reasonable covenants, agreements, and representations as the Administrator, in
its discretion, deems necessary or advisable in order to comply with any such
laws, regulations, or requirements. The Administrator shall have the right to
require any individual to comply with any timing or other restrictions with
respect to the settlement or exercise of any Award, including a window-period
limitation, as may be imposed in the discretion of the Administrator.
(c)    Stockholder Rights. Until Stock is deemed delivered in accordance with
Section 20(b), no right to vote or receive dividends or any other rights of a
stockholder will exist with respect to shares of Stock to be issued in
connection with an Award, notwithstanding the exercise of a Stock Option or any
other action by the grantee with respect to an Award.
(d)    Other Compensation Arrangements; No Employment Rights. Nothing contained
in this Plan shall prevent the Board from adopting other or additional
compensation arrangements, including trusts, and such arrangements may be either
generally applicable or applicable only in specific cases. The adoption of this
Plan and the grant of Awards do not confer upon any employee any right to
continued employment with the Company or any Subsidiary.
(e)    Trading Policy Restrictions. Option exercises and other Awards under the
Plan shall be subject to the Company’s insider trading policies and procedures,
as in effect from time to time.
(f)    Forfeiture of Awards under Sarbanes-Oxley Act. If the Company is required
to prepare an accounting restatement due to the material noncompliance of the
Company, as a result of misconduct, with any financial reporting requirement
under the securities laws, then any grantee who is one of the individuals
subject to automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of
2002 shall reimburse the Company for the amount of any Award received by such
individual under the Plan during the 12-month period following the first public
issuance or filing with the United States Securities and Exchange Commission, as
the case may be, of the financial document embodying such financial reporting
requirement.
SECTION 21.
EFFECTIVE DATE OF PLAN

No grants of Stock Options and other Awards may be made hereunder after the
tenth anniversary of the Effective Date and no grants of Incentive Stock Options
may be made hereunder after the tenth anniversary of the date the amended and
restated Plan is approved by the Board. The amended and restated Plan shall
become effective upon stockholder approval in accordance with applicable state
law, the Company’s by-laws and articles of incorporation, and applicable stock
exchange rules, provided that Stock Options with respect to the shares of Stock
added to the amended and restated Plan may be granted prior to the date of
stockholder approval provided that such grants are contingent upon receipt of
stockholder approval.

15

--------------------------------------------------------------------------------




SECTION 22.
GOVERNING LAW

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the State of Delaware, applied without
regard to conflict of law principles.


DATE APPROVED BY BOARD OF DIRECTORS:    March 2010
DATE APPROVED BY STOCKHOLDERS:        July 2010
DATE AMENDED AND RESTATED PLAN
APPROVED BY BOARD OF DIRECTORS:        April 26, 2012
DATE AMENDED AND RESTATED PLAN
APPROVED BY STOCKHOLDERS:            July 19, 2012
DATE FURTHER AMENDED AND RESTATED
PLAN APPROVED BY BOARD OF DIRECTORS:    April 18, 2014
DATE FURTHER AMENDED AND RESTATED
PLAN APPROVED BY STOCKHOLDERS:        July 29, 2014



16

--------------------------------------------------------------------------------




Non-Qualified Stock Option Agreement
under the IntraLinks Holdings, Inc.
2010 Equity Incentive Plan
Name of Optionee:                         (the “Optionee”)
No. of Option Shares:                     Shares of Common Stock
Grant Date:                            (the “Grant Date”)
Expiration Date:                          (the “Expiration Date”)
Option Exercise Price/Share:                  (the “Option Exercise Price”)
Pursuant to the IntraLinks Holdings, Inc. 2010 Equity Incentive Plan (the
“Plan”), IntraLinks Holdings, Inc. (together with all successors thereto, the
“Company”), hereby grants to the Optionee, who is an employee of the Company or
any of its Subsidiaries, an option (the “Stock Option”) to purchase on or prior
to the Expiration Date, or such earlier date as is specified herein, all or any
part of the number of shares of Common Stock, par value $0.001 per share
(“Stock”), of the Company indicated above (the “Option Shares”), at the Option
Exercise Price per share, subject to the terms and conditions set forth in this
Non-Qualified Stock Option Agreement (this “Agreement”) and in the Plan. This
Stock Option is not intended to qualify as an “incentive stock option” as
defined in Section 422(b) of the Internal Revenue Code of 1986, as amended from
time to time (the “Code”).
1.Definitions. For the purposes of this Agreement, the following term shall have
the following meaning. All capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in the Plan.
“Cause” means, in the absence of any employment or similar agreement between an
Optionee and the Company or any Subsidiary otherwise defining Cause, dismissal
by the Company of the Optionee as a result of (i) the commission of any act by
the Optionee constituting financial dishonesty against the Company or any
Subsidiary (which act would be chargeable as a crime under applicable law); (ii)
the Optionee’s engaging in any other act of fraud, intentional
misrepresentation, moral turpitude, illegality or harassment; (iii) unauthorized
use or disclosure by an Optionee of any proprietary information or trade secrets
of the Company or any other party to whom the Optionee owes an obligation of
nondisclosure as a result of his or her relationship with the Company; (iv) the
repeated failure by the Optionee to follow the directives of the chief executive
officer or president of the Company or any Subsidiary, the Board, or the board
of directors or managers of any Subsidiary; or (v) any material misconduct,
violation of the Company’s or any Subsidiary’s policies, or willful and
deliberate non-performance of duty by the Optionee in connection with the
business affairs of the Company or any Subsidiary. In the event there is an
employment or similar agreement between an Optionee and the Company or any
Subsidiary otherwise defining Cause, “Cause” shall have the meaning provided in
such agreement.

17

--------------------------------------------------------------------------------




2.    Vesting, Exercisability and Termination.
(a)    No portion of this Stock Option may be exercised until such portion shall
have vested.
(b)    Except as set forth below, and subject to the determination of the
Administrator in its sole discretion to accelerate the vesting schedule
hereunder, this Stock Option shall be vested and exercisable with respect to the
Option Shares on the respective dates indicated below:
Incremental (Aggregate Number)
of Option Shares Exercisable
Vesting Date
[___]%
 
[___]%
The last day of each month for [__] months thereafter*

*the last vesting date is to include any and all unvested shares that are a part
of this Award.


Notwithstanding the foregoing, (i) if the Optionee’s employment is terminated by
the Company without Cause (as such term is defined in the Employment Agreement
by and between the Company and the Optionee (the “Employment Agreement”)), any
Option Shares that would have become vested and exercisable in the six-month
period subsequent to the Optionee’s termination of employment shall become
vested and exercisable, and (ii) in the event of a Sale Event pursuant to
Section 3(c) of the Plan, if the Optionee remains employed at the Company
through the Sale Event, this Stock Option shall be deemed vested and exercisable
with respect to 100 percent of the Option Shares not previously vested
immediately prior to the closing of such Sale Event.
(c)    Termination. Except as may otherwise be provided by the Administrator, if
the Optionee’s employment with the Company or a Subsidiary is terminated, the
period within which to exercise this Stock Option may be subject to earlier
termination as set forth below:
(i)    Termination Due to Death. If the Optionee’s employment terminates by
reason of such Optionee’s death, this Stock Option may be exercised, to the
extent exercisable on the date of such termination, by the Optionee, the
Optionee’s legal representative or legatee for a period of 12 months from the
date of death or until the Expiration Date, if earlier.
(ii)    Termination Due to Disability. If the Optionee’s employment terminates
by reason of such Optionee’s disability (as determined by the Administrator),
this Stock Option may be exercised, to the extent exercisable on the date of
such termination, by the Optionee, the Optionee’s legal representative or
legatee for a period of 6 months from the date of such disability or until the
Expiration Date, if earlier.
(iii)    Other Termination. If the Optionee’s employment terminates for any
reason other than death or disability, and unless otherwise determined by the

18

--------------------------------------------------------------------------------




Administrator, this Stock Option may be exercised, to the extent exercisable on
the date of termination, for a period of 90 days from the date of termination or
until the Expiration Date, if earlier; provided, however, if the Optionee’s
employment is terminated for Cause, this Stock Option shall terminate
immediately upon the date of such termination.
For purposes hereof, the Administrator’s determination of the reason for
termination of the Optionee’s employment shall be conclusive and binding on the
Optionee and his or her representatives or legatees. Any portion of this Stock
Option that is not exercisable on the date of termination of employment shall
terminate immediately and be null and void.
3.    Exercise of Stock Option.
(a)    The Optionee may exercise this Stock Option only in the following manner:
from time to time on or prior to the Expiration Date, the Optionee may give
written notice to the Administrator of his or her election to purchase some or
all of the Option Shares purchasable at the time of such notice. Such notice
shall specify the number of Option Shares to be purchased. Payment of the
purchase price for the Option Shares may be made by one or more of the following
methods: (i) in cash, by certified or bank check or other instrument acceptable
to the Administrator; (ii) through the delivery (or attestation to the
ownership) of shares of Stock that have been purchased by the Optionee on the
open market or that have been beneficially owned by the Optionee for at least
six months (or such other holding periods as may be required by the
Administrator) and that are not then subject to restrictions under any Company
plan. Such surrendered shares shall be valued at Fair Market Value on the
exercise date; (iii) by the Optionee delivering to the Company a properly
executed exercise notice together with irrevocable instructions to a broker to
promptly deliver to the Company cash or a check payable and acceptable to the
Company for the purchase price; provided that in the event the Optionee chooses
to pay the purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; (iv) by a “net exercise” arrangement pursuant to which the
Company will reduce the number of shares of Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; or (v) a combination of (i), (ii), (iii) and (iv)
above. Payment instruments will be received subject to collection.
The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations. In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the shares attested to.

19

--------------------------------------------------------------------------------




(b)    The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
issuance and with the requirements hereof and of the Plan. The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee. The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been
entered as the stockholder of record on the books of the Company. Thereupon, the
Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.
(c)    The minimum number of shares with respect to which this Stock Option may
be exercised at any one time shall be 100 shares, unless the number of shares
with respect to which this Stock Option is being exercised is the total number
of shares subject to exercise under this Stock Option at the time.
(d)    Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Option shall be exercisable after the Expiration Date hereof.
4.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Stock Option shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Administrator set forth in
Section 2(b) of the Plan. Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.
5.    Transferability of Stock Option. This Agreement is personal to the
Optionee and is not transferable by the Optionee in any manner other than by
will or by the laws of descent and distribution. The Stock Option may be
exercised during the Optionee’s lifetime only by the Optionee (or by the
Optionee’s guardian or personal representative in the event of the Optionee’s
incapacity). The Optionee may elect to designate a beneficiary by providing
written notice of the name of such beneficiary to the Company, and may revoke or
change such designation at any time by filing written notice of revocation or
change with the Company; such beneficiary may exercise the Optionee’s Stock
Option in the event of the Optionee’s death to the extent provided herein. If
the Optionee does not designate a beneficiary, or if the designated beneficiary
predeceases the Optionee, the legal representative of the Optionee may exercise
this Stock Option to the extent provided herein in the event of the Optionee’s
death.
6.    Withholding Taxes. The Optionee shall, not later than the date as of which
the exercise of this Stock Option becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event. The Company shall have the
authority to cause the minimum required tax withholding obligation to be
satisfied, in whole or in part, by withholding from shares of Stock to be issued
to the Optionee a number of shares of Stock with an aggregate Fair Market Value
that would satisfy the withholding amount due. The Optionee acknowledges and
agrees that the Company or any

20

--------------------------------------------------------------------------------




Subsidiary of the Company has the right to deduct from payments of any kind
otherwise due to the Optionee, or from the Option Shares to be issued in respect
of an exercise of this Stock Option, any federal, state or local taxes of any
kind required by law to be withheld with respect to the issuance of Option
Shares to the Optionee.
7.    Non-Competition, etc. For purposes of this Section 7, references to the
“Company” shall include, individually and collectively, the Company and its
Subsidiaries and affiliates and its/their respective predecessors, successors
and assigns. As a condition of the Optionee’s continued employment and in
consideration of this Stock Option, the Optionee hereby expressly agrees to be
bound by the following covenants, terms and conditions. The Optionee hereby
acknowledges and agrees that he or she has had and/or will have access to trade
secrets, proprietary and confidential information relating to the Company, its
employees, the skills of those employees and its clients, including but not
limited to, marketing data, financial information, client and prospect lists
(including without limitation, Rolodex type or computer- and Web-based
compilations (including but not limited to salesforce.com or other CRM system
data) maintained by the Company or the Optionee), and details of programs and
methods, potential and actual acquisitions, divestitures and joint ventures,
pricing policies, strategies, terms of service, business and product plans, cost
information and software, in each case of the Company and/or its respective
clients. Accordingly, the Optionee voluntarily enters into the following
covenants to provide the Company with reasonable protection of those and other
valuable interests of the Company:
(a)    Notwithstanding anything in this Agreement to the contrary, the Optionee
agrees that during the term of his employment and any other professional
services relationship with the Company and for 12 months from the later of the
date of termination of the Optionee’s employment or other professional services
relationship with the Company (the “Post-Termination Period”), the Optionee
shall not, alone or as an employee, officer, director, agent, shareholder (other
than an owner of one-percent or less of the outstanding shares of any
publicly-traded company), consultant, contractor, partner, member, owner or in
any other capacity, directly or indirectly:
(i)    engage in any Competitive Activity, as defined below, within or with
respect to any location in the United States or abroad in which the Optionee
performed or directed his services (including but not limited to sales and
customer calls, whether conducted in person, by telephone or online) at any time
during the twelve month period immediately preceding the termination of the
Optionee’s employment for any reason (the “Territories”), or assist any other
person or organization in engaging in, or preparing to engage in, any
Competitive Activity in such Territories;
(ii)    solicit or provide services to any Clients, as defined below, of the
Company on his own behalf or on behalf of any third party, in furtherance of any
Competitive Activity. For purposes of this Section 7, “Client” shall mean any
current or former customer of the Company or user of the Company’s services or
software during the term of the Optionee’s employment with the Company,
including but not limited to,

21

--------------------------------------------------------------------------------




with respect to such customers, for any reason, at any time during the term of
the Optionee’s employment with the Company:
(A)    The Optionee performed services whether conducted in person, by telephone
or online) on behalf of the Company;
(B)    The Optionee had substantial contact; or
(C)    The Optionee acquired or had access to trade secrets or other
confidential or proprietary information relating to such customer as a result of
the Optionee’s employment with the Company;
(iii)    encourage, participate in or solicit any employee or consultant of the
Company to engage in Competitive Activity or solicit for employment or employ or
cause to leave the employ of the Company any employee or consultant of the
Company. This subsection 7(a)(iii) shall be limited to employees and consultants
who: (1) are current employees or consultants; or (2) left the employment of the
Company or whose provision of services to the Company terminated within the 12
month period prior to the Optionee’s termination of employment with the Company
for any reason; and
(iv)    for purposes of this Agreement, “Competitive Activity” shall mean
participating in:
(A)    any business in competition with the Company organized or operating under
any of the following names: [Insert Competitors]; and/or
(B)    any offering, sale, licensing or provision by any entity of any software,
application service or system, in direct or indirect competition with the
Company’s offerings and including, but not limited to, electronic or digital
document repositories for facilitating transactional due diligence, mergers,
acquisitions, divestitures, financing, investments, investor relations,
corporate records and corporate governance documents, research and development,
clinical trials or other business processes for which the Company’s products or
services are or have been used during the 12 month period preceding termination
of the Optionee’s employment for any reason; and/or
(C)    any business that develops, manufactures or markets any products or
performs any services that are otherwise competitive with the products or
services of the Company or any of the products or services that the Company has
under development or that are subject to active planning at any time during the
12 month period immediately preceding the termination of the Optionee’s
professional services to the Company.
(b)    The Optionee agrees that the foregoing restrictions are reasonable and
justified in light of: (i) the nature of the Company’s business and customers;
(ii) the confidential and proprietary information to which the Optionee has had
and will have exposure and access

22

--------------------------------------------------------------------------------




during the course of his professional relationship with the Company; and (iii)
the need for the adequate protection of the business and the goodwill of the
Company. In the event any restriction in this Section 7 is deemed to be invalid
or unenforceable by any court of competent jurisdiction, the Optionee agrees to
the reduction of said restriction to such period or scope that such court deems
reasonable and enforceable.
(c)    The Optionee acknowledges and agrees that any breach of this Section 7
shall cause the Company immediate, substantial and irreparable harm and
therefore, in the event of any such breach, the Optionee agrees that the Company
may terminate or suspend severance payments to the Optionee and that the
Optionee shall immediately forfeit any equity compensation granted, vested and
unvested, that have not previously been exercised and, in addition to any other
remedies that may be available, the Company shall have the right to seek
specific performance and injunctive relief, without the need to post a bond or
other security.
(d)    The Optionee acknowledges and agrees that the provisions of this Section
7 are in addition to, and not in lieu of, any non-solicitation, non-competition,
confidentiality, non-raid and/or similar obligations that the Optionee may have
with respect to the Company, whether by agreement, fiduciary obligation or
otherwise. Without in any way limiting the provisions of this Section 7, the
Optionee further acknowledges and agrees that the provisions of this Section 7
shall remain applicable in accordance with their terms after the date of
termination of the Optionee’s employment, regardless of whether the Optionee’s
termination or cessation of employment is voluntary or involuntary.
(e)    During and after the term of the Optionee’s employment with the Company,
the Optionee covenants and agrees that he will neither use for his or her
personal use or gain nor disclose to anyone without the Company’s prior written
consent, any proprietary and confidential materials, documents, records or other
non-public information of any type whatsoever concerning or relating to the
business and affairs of the Company that the Optionee may have acquired in the
course of his employment hereunder, including but not limited to: (i) trade
secrets of the Company; (ii) lists of and/or information concerning, including
the identity of, current, former, and/or prospective customers, clients,
employees or consultants of the Company; (iii) marketing data and financial
information; (iv) information regarding potential and actual acquisitions,
divestitures and joint ventures, (v) pricing policies, strategies, terms of
service, business and product plans, cost information and software; and (vi)
information relating to programs and methods of doing business (including
information concerning operations, technology and systems) in use or
contemplated use by the Company and not generally known among the Company’s
competitors, except to the extent such disclosure is required by law, regulation
or legal process.
(f)    During and after the Optionee’s employment, the Optionee shall cooperate
fully with the Company in the defense or prosecution of any claims or actions
now in existence or that may be brought in the future against or on behalf of
the Company that relate to events or occurrences that transpired while the
Optionee was employed by the Company. The Optionee’s full cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on

23

--------------------------------------------------------------------------------




behalf of the Company at mutually convenient times. During and after the
Optionee’s employment, the Optionee also shall cooperate fully with the Company
in connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Optionee was employed by the Company. The
Company shall reimburse the Optionee for any reasonable out-of-pocket expenses
incurred in connection with the Optionee’s performance of obligations pursuant
to this Section 7(f).
(g)    The Optionee acknowledges and agrees that his breach of any provision of
this Section 7 (collectively the “Restrictive Covenants”) would result in
irreparable injury and damage for which money damages do not provide adequate
remedy. Therefore, if the Optionee breaches or threatens to commit a breach of
any Restrictive Covenant, the Company shall have the following rights and
remedies (in accordance with applicable law and upon compliance with any
necessary prerequisites imposed by law upon the availability of such remedies),
each of which rights and remedies shall be independent of the other and
severally enforceable, and all of which rights and remedies shall be in addition
to, and not in lieu of, any other rights and remedies available to Company under
law or in equity (including, without limitation, the recovery of damages):
(i)    To have the Restrictive Covenants specifically enforced (without posting
bond and without the need to prove damages) by any court having jurisdiction,
including, without limitation, the right to seek an entry against the Optionee
of restraining orders and injunctions (preliminary, mandatory, temporary and
permanent) against violations, threatened or actual, and whether or not then
continuing, of such covenants;
(ii)    To require the Optionee to forfeit his right to receive the balance of
any compensation due him that is not yet earned and accrued or vested under this
Agreement (whether it be in the form of severance pay, annual salary, expenses
or vacation); and
(iii)    To require the Optionee to account for and pay over to the Company all
compensation, profits, monies, accruals, increments or other benefits
(collectively, “Profits”) derived or received by him as the result of any
transactions constituting a breach of the Restrictive Covenants, and the
Optionee shall account for and pay over the Profits to the Company.
Without in any way limiting the provisions of this Section 7, the Optionee
further acknowledges and agrees that the provisions of this Section 7 shall
remain applicable in accordance with their terms after the date of termination
of the Optionee’s employment, regardless of whether: (i) the Optionee’s
termination or cessation of employment is voluntary or involuntary; and (ii) any
Option Shares are not vested or will not vest. In addition, notwithstanding
anything in this Agreement, the provisions of this Section 7 shall survive a
Sale Event and the vesting in full of the Option Shares.

24

--------------------------------------------------------------------------------




8.    Miscellaneous Provisions.
(a)    Change and Modifications. This Agreement may not be orally changed,
modified or terminated, nor shall any oral waiver of any of its terms be
effective. This Agreement may be changed, modified or terminated only by an
agreement in writing signed by the Company and the Optionee.
(b)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Delaware without regard to conflict of law
principles.
(c)    Headings. The headings are intended only for convenience in finding the
subject matter and do not constitute part of the text of this Agreement and
shall not be considered in the interpretation of this Agreement.
(d)    Saving Clause. If any provision(s) of this Agreement shall be determined
to be illegal or unenforceable, such determination shall in no manner affect the
legality or enforceability of any other provision hereof.
(e)    Notices. All notices, requests, consents and other communications shall
be in writing and be deemed given when delivered personally, by telex or
facsimile transmission or when received if mailed by first class registered or
certified mail, postage prepaid. Notices to the Company or the Optionee shall be
addressed as set forth underneath their signatures below, or to such other
address or addresses as may have been furnished by such party in writing to the
other.
(f)    No Obligation to Continue Employment. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Optionee in employment and neither the Plan nor this Agreement
shall interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Optionee at any time.
(g)    Benefit and Binding Effect. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto, their respective successors,
permitted assigns, and legal representatives. The Company has the right to
assign this Agreement, and such assignee shall become entitled to all the rights
of the Company hereunder to the extent of such assignment.
(h)    Data Privacy Consent. In order to administer the Plan and this Agreement
and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). By entering into this Agreement, the Optionee (i)
authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Optionee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;

25

--------------------------------------------------------------------------------




and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate. The Optionee shall have
access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law.
(i)    Dispute Resolution. Except as provided below or in Section 7, above, all
disputes, claims, or controversies arising out of or relating to this Agreement,
or the negotiation, validity or performance hereof or the transactions
contemplated hereby, that are not resolved by mutual agreement shall be resolved
solely and exclusively by binding arbitration to be conducted before
J.A.M.S./Endispute, Inc. or its successor. The parties understand and agree that
this arbitration provision shall apply equally to claims of fraud or fraud in
the inducement. The arbitration shall be held in New York City, New York before
a single arbitrator and shall be conducted in accordance with the rules and
regulations promulgated by J.A.M.S./Endispute, Inc. unless specifically modified
herein.
The parties covenant and agree that the arbitration shall commence within 120
days of the date on which a written demand for arbitration is filed by any party
hereto. In connection with the arbitration proceeding, the arbitrator shall have
the power to order the production of documents by each party and any third-party
witnesses. In addition, each party may take up to three depositions as of right,
and the arbitrator may in his or her discretion allow additional depositions
upon good cause shown by the moving party. However, the arbitrator shall not
have the power to order the answering of interrogatories or the response to
requests for admission. In connection with any arbitration, each party shall
provide to the other, no later than 14 business days before the date of the
arbitration, the identity of all persons that may testify at the arbitration, a
copy of all documents that may be introduced at the arbitration or considered or
used by a party’s witness or expert, and a summary of the expert’s opinions and
the basis for said opinions. The arbitrator’s decision and award shall be made
and delivered within 60 days of the conclusion of the arbitration. The
arbitrator’s decision shall set forth a reasoned basis for any award of damages
or finding of liability. The arbitrator shall not have power to award damages in
excess of actual compensatory damages and shall not multiply actual damages or
award punitive damages or any other damages that are specifically excluded under
this Agreement, and each party hereby irrevocably waives any claim to such
damages.
The parties covenant and agree that they will participate in the arbitration in
good faith and that they will share equally its costs, except as otherwise
provided herein. The arbitrator may in his or her discretion assess costs and
expenses (including the reasonable legal fees and expenses of the prevailing
party) against any party to a proceeding. Any party unsuccessfully refusing to
comply with an order of the arbitrators shall be liable for costs and expenses,
including attorneys’ fees, incurred by the other party in enforcing the award.
This Section applies equally to requests for temporary, preliminary or permanent
injunctive relief, except that in the case of temporary or preliminary
injunctive relief any party may proceed in court without prior arbitration for
the limited purpose of avoiding immediate and irreparable harm. The provisions
of this Section shall be enforceable in any court of competent jurisdiction.

26

--------------------------------------------------------------------------------




Subject to the second sentence of the immediately preceding paragraph, the
parties shall bear their own attorneys’ fees, costs and expenses in connection
with the arbitration. The parties will share equally in the fees and expenses
charged by J.A.M.S./Endispute, Inc.
Each of the parties hereto irrevocably and unconditionally consents to the
exclusive jurisdiction of J.A.M.S./Endispute, Inc. to resolve all disputes,
claims or controversies arising out of or relating to this Agreement or any
other agreement executed and delivered pursuant to this Agreement or the
negotiation, validity or performance hereof and thereof or the transactions
contemplated hereby and thereby and further consents to the jurisdiction of the
courts of New York for the purposes of enforcing the arbitration provisions of
this Section. Each party further irrevocably waives any objection to proceeding
before J.A.M.S./Endispute, Inc. based upon lack of personal jurisdiction or to
the laying of venue and further irrevocably and unconditionally waives and
agrees not to make a claim in any court that arbitration before
J.A.M.S./Endispute, Inc. has been brought in an inconvenient forum. Each of the
parties hereto hereby consents to service of process by registered mail at the
address to which notices are to be given. Each of the parties hereto agrees that
its or his submission to jurisdiction and its or his consent to service of
process by mail is made for the express benefit of the other parties hereto.
(j)    Counterparts. For the convenience of the parties and to facilitate
execution, this Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same document.

27

--------------------------------------------------------------------------------




The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned as of the date first above written.
INTRALINKS HOLDINGS, INC.
By:    _________________________    
Name:
Title:
Address: _____________________
    
    
    
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned as of the date first above written.
OPTIONEE:
    
Name: _________________________
Address: _________________________
    
    
    



28

--------------------------------------------------------------------------------




Restricted Stock Unit Award Agreement
under the IntraLinks Holdings, Inc.
2010 Equity Incentive Plan
Name of Grantee:                        
No. of Restricted Stock Units:                    
Grant Date:                        
Pursuant to the IntraLinks Holdings, Inc. 2010 Equity Incentive Plan (the
“Plan”), IntraLinks Holdings, Inc. (together with all successors thereto, the
“Company”), hereby grants the number of Restricted Stock Units (“RSUs”)
specified above (the “Award”) to the Grantee named above, subject to the terms
of the Plan and this Award Agreement. The Award represents a promise to pay to
the Grantee one share of Common Stock, par value $0.001 per share (the “Stock”)
of the Company for each RSU, subject to the restrictions and conditions set
forth herein and in the Plan.
9.    Restrictions.
(a)    No Voting Rights and Dividends. Until such time as the RSUs are paid to
the Grantee in shares of Stock, the Grantee shall have no voting rights and no
rights to any dividends or other distributions with respect to the RSUs.
(b)    Restrictions on Transfer. The RSUs granted pursuant to this Award
Agreement may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated and any such attempt to transfer any RSU will not be
honored.
10.    Vesting of RSUs.
(a)    Subject to the Grantee continued employment with or service to the
Company or its Subsidiaries on each vesting date, the restrictions and
conditions in Paragraph 1 of this Award Agreement with respect to such RSU shall
lapse and such RSU shall become payable to the Grantee in shares of Stock on the
relevant vesting date specified below:
Incremental (Aggregate Number)
of Option Shares Exercisable
Vesting Date
[___]%
____________________
[___]%
The last day of the month for [__] months thereafter, beginning on
__________________*



*the last vesting date is to include any and all unvested shares that are a part
of this Award.



29

--------------------------------------------------------------------------------




Notwithstanding anything herein to the contrary, in the event that the RSUs are
assumed or continued by the Company or its successor entity in the sole
discretion of the parties to a Sale Event pursuant to Section 3(c) of the Plan
and within 12 months following such Sale Event the Company or its successor
entity, as the case may be, terminates the employment of the Grantee without
Cause or the Grantee’s terminates his or her employment for Good Reason, or (y)
in the event that, after the Company has entered into a definitive agreement
with respect to a Sale Event, but prior to the effective date of such Sale
Event, the Company terminates the employment of the Grantee without Cause upon
the written request of the acquirer in such Sale Event, then, as of the date
upon which the Grantee’s employment with the Company terminates, the
restrictions and conditions shall lapse with respect to any then unvested RSUs.
If this Award is not assumed or continued by the Company or its successor entity
in any Sale Event pursuant to Section 3(c) of the Plan, then immediately prior
to such Sale Event, the restrictions and conditions shall lapse with respect to
all of then unvested RSUs.
For purposes of this Award Agreement, the term “Cause” shall mean, in the
absence of any employment or similar agreement between a Grantee and the Company
or any Subsidiary otherwise defining Cause, dismissal by the Company of the
Grantee as a result of (i) the commission of any act by the Grantee constituting
financial dishonesty against the Company or any Subsidiary (which act would be
chargeable as a crime under applicable law); (ii) the Grantee’s engaging in any
other act of fraud, intentional misrepresentation, moral turpitude, illegality
or harassment; (iii) unauthorized use or disclosure by an Grantee of any
proprietary information or trade secrets of the Company or any other party to
whom the Grantee owes an obligation of nondisclosure as a result of his or her
relationship with the Company; (iv) the repeated failure by the Grantee to
follow the directives of the chief executive officer or president of the Company
or any Subsidiary, the Board, or the board of directors or managers of any
Subsidiary; or (v) any material misconduct, violation of the Company’s or any
Subsidiary’s policies, or willful and deliberate non-performance of duty by the
Grantee in connection with the business affairs of the Company or any
Subsidiary. In the event there is an employment or similar agreement between a
Grantee and the Company or any Subsidiary otherwise defining Cause, “Cause”
shall have the meaning provided in such agreement.
For purposes of this Award Agreement, the term “Good Reason” shall mean that the
Grantee has complied with the Good Reason Process (as defined below) following
the occurrence of any of the following events: (i) a material diminution in the
Grantee’s responsibilities, authority or duties; (ii) a material diminution in
the Grantee’s base salary, except for across-the-board salary reductions
similarly affecting similarly situated employees of the Company or its
Subsidiaries; (iii) a material change in the geographic location at which the
Grantee provides services to the Company or its Subsidiaries. Notwithstanding
the terms of any employment or similar agreement with the Company or any
Subsidiary to which the Grantee is a party that contains a different definition
of “good reason” (or other similar term), this definition shall be applicable to
the Grantee for purposes of this Award and not such other definition. “Good
Reason Process” means that means that (A) the Grantee reasonably determines in
good faith that a Good Reason condition has occurred; (B) the Grantee notifies
the Administrator in writing of the first occurrence of the Good Reason
condition within 60 days of the first occurrence of such condition; (C) the
Grantee cooperates in good faith with the Company’s

30

--------------------------------------------------------------------------------




efforts, for a period not less than 30 days following such notice (the “Cure
Period”), to remedy the condition; (D) notwithstanding such efforts, the Good
Reason condition continues to exist; and (E) the Grantee terminates his or her
employment within 60 days after the end of the Cure Period. If the Company cures
the Good Reason condition during the Cure Period, Good Reason shall be deemed
not to have occurred.
11.    Receipt of Stock upon Vesting. Upon the vesting of the RSUs as provided
in Paragraph 2(a), the Grantee shall receive one share of Stock for each RSU
vested. Shares of Stock acquired pursuant to this Award shall be issued and
delivered to the Grantee as soon as practicable after the vesting date either in
actual stock certificates or by electronic book entry, subject to tax
withholding as provided in Paragraph 6 below.
12.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan, including the powers of the Administrator set forth in Section 2(b)
of the Plan. Capitalized terms in this Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein.
13.    Transferability. This Award Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.
14.    Tax Withholding. The tax withholding obligation shall be satisfied by the
Company withholding the required minimum amount from shares of Stock to be
issued to the Grantee.
15.    No Obligation to Continue Employment. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee in employment and neither the Plan nor this Agreement shall
interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Grantee at any time.
16.    Non-Competition, etc. For purposes of this Section 8, references to the
“Company” shall include, individually and collectively, the Company and its
Subsidiaries and affiliates and its/their respective predecessors, successors
and assigns. As a condition of Grantee’s continued employment and in
consideration of this Award, Grantee hereby expressly agrees to be bound by the
following covenants, terms and conditions. Grantee hereby acknowledges and
agrees that he or she has had and/or will have access to trade secrets,
proprietary and confidential information relating to the Company, its employees,
the skills of its employees and its clients, including but not limited to,
marketing data, financial information, client and prospect lists (including
without limitation, Rolodex type or computer- and Web-based compilations
(including but not limited to salesforce.com or other CRM system data)
maintained by the Company or Grantee), and details of programs and methods,
potential and actual acquisitions, divestitures and joint ventures, pricing
policies, strategies, terms of service, business and product plans, cost
information and software, in each case of the Company and/or its respective
clients. Accordingly, Grantee voluntarily enters into the following covenants to

31

--------------------------------------------------------------------------------




provide the Company with reasonable protection of those and other valuable
interests of the Company:
(a)    Notwithstanding anything in this Agreement to the contrary, Grantee
agrees that during the term of his employment and any other professional
services relationship with the Company and for 12 months from the later of the
date of termination of Grantee’s employment or other professional services
relationship with the Company (the “Post-Termination Period”), Grantee shall
not, alone or as an employee, officer, director, agent, shareholder (other than
an owner of one-percent or less of the outstanding shares of any publicly-traded
company), consult, partner, member, owner or in any other capacity, directly or
indirectly:
(i)    engage in any Competitive Activity, as defined below, within or with
respect to any location in the United States or abroad in which Grantee
performed or directed his services (including but not limited to sales and
customer calls, whether conducted in person, by telephone or online) at any time
during the twelve month period immediately preceding the termination of
Grantee’s employment for any reason (the “Territories”), or assist any other
person or organization in engaging in, or preparing to engage in, any
Competitive Activity in such Territories;
(ii)    solicit or provide services to any Clients, as defined below, of the
Company on his own behalf or on behalf of any third party, in furtherance of any
Competitive Activity. For purposes of this Section 8, “Client” shall mean any
current or former customer of the Company or user of the Company’s services or
software during the term of Grantee’s employment with the Company, including but
not limited to, with respect to such customers, for any reason, at anytime
during the term of Grantee’s employment with the Company:
(A)    Grantee performed services whether conducted in person, by telephone or
online) on behalf of the Company;
(B)    Grantee had substantial contact; or
(C)    Grantee acquired or had access to trade secrets or other confidential or
proprietary information relating to such customer as a result of Grantee’s
employment with the Company;
(iii)    encourage, participate in, solicit, hire or engage any employee or
consultant of the Company to engage in Competitive Activity or to accept
employment or a consulting engagement with any third party engaged in
Competitive Activity. This subsection 8(a)(iii) shall be limited to employees
and consultants who: (1) are current employees or consultants; or (2) left the
employment of the Company or whose provision of services to the Company
terminated within the 12-month period prior to Grantee’s termination of
employment with the Company for any reason; and
(iv)    for purposes of this Agreement, “Competitive Activity” shall mean
participating in:

32

--------------------------------------------------------------------------------




(A)    any business in competition with the Company organized or operating under
any of the following names: [Insert Competitors]; and/or
(B)    any offering, sale, licensing or provision by any entity of any software,
application service or system, in direct or indirect competition with the
Company’s offerings and including, but not limited to, electronic or digital
document repositories for facilitating transactional due diligence, mergers,
acquisitions, divestitures, financing, investments, investor relations,
corporate records and corporate governance documents, research and development,
clinical trials or other business processes for which the Company’s products or
services are or have been used during the 12-month period preceding termination
of Grantee’s employment for any reason; and/or
(C)    any business that develops, manufactures or markets any products or
performs any services that are otherwise competitive with the products or
services of the Company or any of the products or services that the Company has
under development or that are subject to active planning at any time during the
12-month period immediately preceding the termination of the Grantee’s
professional services to the Company.
(b)    Grantee agrees that the foregoing restrictions are reasonable and
justified in light of: (i) the nature of the Company’s business and customers;
(ii) the confidential and proprietary information to which Grantee has had and
will have exposure and access during the course of his professional relationship
with the Company; and (iii) the need for the adequate protection of the business
and the goodwill of the Company. In the event any restriction in this Section 8
is deemed to be invalid or unenforceable by any court of competent jurisdiction,
Grantee agrees to the reduction of said restriction to such period or scope that
such court deems reasonable and enforceable.
(c)    Grantee acknowledges and agrees that any breach of this Section 8 shall
cause the Company immediate, substantial and irreparable harm and therefore, in
the event of any such breach, Grantee agrees that the Company may terminate or
suspend severance payments to Grantee and that Grantee shall immediately forfeit
any equity compensation granted, vested and unvested, that have not previously
been exercised and, in addition to any other remedies that may be available, the
Company shall have the right to seek specific performance and injunctive relief,
without the need to post a bond or other security.
(d)    Grantee acknowledges and agrees that the provisions of this Section 8 are
in addition to, and not in lieu of, any non-solicitation, non-competition,
confidentiality, non-raid and/or similar obligations that Grantee may have with
respect to the Company, whether by agreement, fiduciary obligation or otherwise.
Without in any way limiting the provisions of this Section 8, Grantee further
acknowledges and agrees that the provisions of this Section 8 shall remain
applicable in accordance with their terms after the date of termination of
Grantee’s employment, regardless of whether Grantee’s termination or cessation
of employment is voluntary or involuntary.

33

--------------------------------------------------------------------------------




(e)    During and after the term of Grantee’s employment with the Company,
Grantee covenants and agrees that Grantee will neither use for his or her
personal use or gain nor disclose to anyone without the Company’s prior written
consent, any proprietary and confidential materials, documents, records or other
non-public information of any type whatsoever concerning or relating to the
business and affairs of the Company that Grantee may have acquired in the course
of his employment hereunder, including but not limited to: (i) trade secrets of
the Company; (ii) lists of and/or information concerning, including the identity
of, current, former, and/or prospective customers, clients or employees of the
Company; (iii) marketing data and financial information; (iv) information
regarding potential and actual acquisitions, divestitures and joint ventures,
(v) pricing policies, strategies, terms of service, business and product plans,
cost information and software; and (vi) information relating to programs and
methods of doing business (including information concerning operations,
technology and systems) in use or contemplated use by the Company and not
generally known among the Company’s competitors, except to the extent such
disclosure is required by law, regulation or legal process.
(f)    During and after the Grantee’s employment, the Grantee shall cooperate
fully with the Company in the defense or prosecution of any claims or actions
now in existence or that may be brought in the future against or on behalf of
the Company that relate to events or occurrences that transpired while the
Grantee was employed by the Company. The Grantee’s full cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company at mutually convenient times. During
and after the Grantee’s employment, the Grantee also shall cooperate fully with
the Company in connection with any investigation or review of any federal, state
or local regulatory authority as any such investigation or review relates to
events or occurrences that transpired while the Grantee was employed by the
Company. The Company shall reimburse the Grantee for any reasonable
out-of-pocket expenses incurred in connection with the Grantee’s performance of
obligations pursuant to this Section 8(f).
(g)    Grantee acknowledges and agrees that his breach of any provision of this
Section 8 (collectively the “Restrictive Covenants”) would result in irreparable
injury and damage for which money damages do not provide adequate remedy.
Therefore, if Grantee breaches or threatens to commit a breach of any
Restrictive Covenant, the Company shall have the following rights and remedies
(in accordance with applicable law and upon compliance with any necessary
prerequisites imposed by law upon the availability of such remedies), each of
which rights and remedies shall be independent of the other and severally
enforceable, and all of which rights and remedies shall be in addition to, and
not in lieu of, any other rights and remedies available to Company under law or
in equity (including, without limitation, the recovery of damages):
(i)    To have the Restrictive Covenants specifically enforced (without posting
bond and without the need to prove damages) by any court having jurisdiction,
including, without limitation, the right to seek an entry against Grantee of
restraining orders and injunctions (preliminary, mandatory, temporary and
permanent) against violations, threatened or actual, and whether or not then
continuing, of such covenants;

34

--------------------------------------------------------------------------------




(ii)    To require Grantee to forfeit his right to receive the balance of any
compensation due him that is not yet earned and accrued or vested under this
Agreement (whether it be in the form of severance pay, annual salary, expenses
or vacation); and
(iii)    To require Grantee to account for and pay over to the Company all
compensation, profits, monies, accruals, increments or other benefits
(collectively, “Profits”) derived or received by him as the result of any
transactions constituting a breach of the Restrictive Covenants, and Grantee
shall account for and pay over the Profits to the Company.
Without in any way limiting the provisions of this Section 8, Grantee further
acknowledges and agrees that the provisions of this Section 8 shall remain
applicable in accordance with their terms after the date of termination of
Grantee’s employment, regardless of whether: (i) Grantee’s termination or
cessation of employment is voluntary or involuntary; and (ii) any RSUs are not
vested or will not vest. In addition, notwithstanding anything in this
Agreement, the provisions of this Section 8 shall survive a Sale Event and the
vesting and payment in full of this Award. In the event there is an employment
or similar agreement between a Grantee and the Company or any Subsidiary
otherwise defining “non-competition,” “non-solicitation,” “Competitive Activity”
or any other term or relationship defined in this Section 8, such terms shall
have the meaning provided in such agreement.
17.    Data Privacy Consent. In order to administer the Plan and this Agreement
and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). By entering into this Agreement, the Grantee (i)
authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Grantee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate. The Grantee shall have
access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law.
18.    Dispute Resolution. Except as provided below or in Section 8, above, all
disputes, claims, or controversies arising out of or relating to this Agreement,
or the negotiation, validity or performance hereof or the transactions
contemplated hereby, that are not resolved by mutual agreement shall be resolved
solely and exclusively by binding arbitration to be conducted before
J.A.M.S./Endispute, Inc. or its successor. The parties understand and agree that
this arbitration provision shall apply equally to claims of fraud or fraud in
the inducement. The arbitration shall be held in New York City, New York before
a single arbitrator and shall be conducted in accordance with the rules and
regulations promulgated by J.A.M.S./Endispute, Inc. unless specifically modified
herein.

35

--------------------------------------------------------------------------------




The parties covenant and agree that the arbitration shall commence within 120
days of the date on which a written demand for arbitration is filed by any party
hereto. In connection with the arbitration proceeding, the arbitrator shall have
the power to order the production of documents by each party and any third-party
witnesses. In addition, each party may take up to three depositions as of right,
and the arbitrator may in his or her discretion allow additional depositions
upon good cause shown by the moving party. However, the arbitrator shall not
have the power to order the answering of interrogatories or the response to
requests for admission. In connection with any arbitration, each party shall
provide to the other, no later than 14 business days before the date of the
arbitration, the identity of all persons that may testify at the arbitration, a
copy of all documents that may be introduced at the arbitration or considered or
used by a party’s witness or expert, and a summary of the expert’s opinions and
the basis for said opinions. The arbitrator’s decision and award shall be made
and delivered within 60 days of the conclusion of the arbitration. The
arbitrator’s decision shall set forth a reasoned basis for any award of damages
or finding of liability. The arbitrator shall not have power to award damages in
excess of actual compensatory damages and shall not multiply actual damages or
award punitive damages or any other damages that are specifically excluded under
this Agreement, and each party hereby irrevocably waives any claim to such
damages.
The parties covenant and agree that they will participate in the arbitration in
good faith and that they will share equally its costs, except as otherwise
provided herein. The arbitrator may in his or her discretion assess costs and
expenses (including the reasonable legal fees and expenses of the prevailing
party) against any party to a proceeding. Any party unsuccessfully refusing to
comply with an order of the arbitrators shall be liable for costs and expenses,
including attorneys’ fees, incurred by the other party in enforcing the award.
This Section applies equally to requests for temporary, preliminary or permanent
injunctive relief, except that in the case of temporary or preliminary
injunctive relief any party may proceed in court without prior arbitration for
the limited purpose of avoiding immediate and irreparable harm. The provisions
of this Section shall be enforceable in any court of competent jurisdiction.
Subject to the second sentence of the immediately preceding paragraph, the
parties shall bear their own attorneys’ fees, costs and expenses in connection
with the arbitration. The parties will share equally in the fees and expenses
charged by J.A.M.S./Endispute, Inc.
19.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

36

--------------------------------------------------------------------------------




IN WITNESS WHEREOF the foregoing Award Agreement is hereby accepted and the
terms and conditions thereof hereby agreed to by the undersigned.
INTRALINKS HOLDINGS, INC.
By:    
Title:
The foregoing Award Agreement is hereby accepted and the terms and conditions
thereof hereby agreed to by the undersigned.
Dated:                
Grantee’s Signature


Grantee’s name and address:
    
    
    

37

--------------------------------------------------------------------------------






Restricted Stock Award Agreement
under the Intralinks Holdings, Inc.
2010 Equity Incentive Plan
Name of Grantee:     ______________________
No. of Shares:    ______________________
Grant Date:    ______________________
Pursuant to the Intralinks Holdings, Inc. 2010 Equity Incentive Plan (the
“Plan”), Intralinks Holdings, Inc. (together with all successors thereto, the
“Company”), hereby grants a Restricted Stock Award (an “Award”) to the Grantee
named above. Upon acceptance of this Award, the Grantee shall receive the number
of shares of Common Stock, par value $0.001 per share (the “Stock”) of the
Company specified above, subject to the restrictions and conditions set forth
herein and in the Plan. The Company acknowledges the receipt from the Grantee of
consideration with respect to the par value of the Stock in the form of cash,
past or future services rendered to the Company by the Grantee or such other
form of consideration as is acceptable to the Administrator.
20.    Acceptance of Award. The Grantee shall have no rights with respect to
this Award unless he or she shall have accepted this Award by (i) signing and
delivering to the Company a copy of this Award Agreement or by digitally
accepting this Award Agreement, and (ii) delivering to the Company a stock power
endorsed in blank. Upon acceptance of this Award by the Grantee, the shares of
Restricted Stock so accepted shall be issued and held by the Company’s transfer
agent in book entry form, and the Grantee’s name shall be entered as the
stockholder of record on the books of the Company. Thereupon, the Grantee shall
have all the rights of a stockholder with respect to such shares, including
voting and dividend rights, subject, however, to the restrictions and conditions
specified in Paragraph 2 below.
21.    Restrictions and Conditions.
(a)    Any book entries for the shares of Restricted Stock granted herein shall
bear an appropriate legend, as determined by the Administrator in its sole
discretion, to the effect that such shares are subject to restrictions as set
forth herein and in the Plan.
(b)    Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.
(c)    If the Grantee’s director relationship with the Company and its
Subsidiaries is voluntarily or involuntarily terminated for any reason
(including death) prior to vesting of shares of Restricted Stock granted herein,
all shares of Restricted Stock shall immediately and automatically be forfeited
and returned to the Company.

38

--------------------------------------------------------------------------------




22.    Vesting of Restricted Stock. The restrictions and conditions in
Paragraph 2 of this Agreement shall lapse on the Vesting Date or Dates specified
in the following schedule so long as the Grantee remains a director of the
Company or a Subsidiary on such Dates. If a series of Vesting Dates is
specified, then the restrictions and conditions in Paragraph 2 shall lapse only
with respect to the number of shares of Restricted Stock specified as vested on
such date.
Number of Shares Vested
Vesting Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



provided, however, that if not already vested, all shares shall fully vest on
the date of the first annual meeting of stockholders of the Company following
the Grant Date.


Subsequent to such Vesting Date or Dates, the shares of Stock on which all
restrictions and conditions have lapsed shall no longer be deemed Restricted
Stock. The Administrator may at any time accelerate the vesting schedule
specified in this Paragraph 3.
Notwithstanding the foregoing, the restrictions and conditions shall lapse with
respect to all shares of Restricted Stock, and all shares shall be fully vested,
immediately prior to Sale Event (as defined in the Plan).
23.    Dividends. Dividends on Shares of Restricted Stock shall be paid
currently to the Grantee.
24.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan, including the powers of the Administrator set forth in Section 2(b)
of the Plan. Capitalized terms in this Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein.
25.    Transferability. This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.
26.    Election under Section 83(b). The Grantee and the Company hereby agree
that the Grantee may, within 30 days following the acceptance of this Award as
provided in Paragraph 1 hereof, file with the Internal Revenue Service and the
Company an election under Section 83(b) of the Internal Revenue Code. In the
event the Grantee makes such an election, he or she agrees to provide a copy of
the election to the Company. The Grantee acknowledges that he or

39

--------------------------------------------------------------------------------




she is responsible for obtaining the advice of his or her tax advisors with
regard to the Section 83(b) election and that he or she is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents with regard to such election.
27.    No Obligation to Continue as a Director. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue to allow the Grantee to serve as a director and neither the Plan nor
this Agreement shall interfere in any way with the right of the Company or any
Subsidiary to remove the Grantee as a director at any time.
28.    Dispute Resolution. All disputes, claims, or controversies arising out of
or relating to this Agreement, or the negotiation, validity or performance
hereof or the transactions contemplated hereby, that are not resolved by mutual
agreement shall be resolved solely and exclusively by binding arbitration to be
conducted before J.A.M.S./Endispute, Inc. or its successor. The parties
understand and agree that this arbitration provision shall apply equally to
claims of fraud or fraud in the inducement. The arbitration shall be held in New
York City, New York before a single arbitrator and shall be conducted in
accordance with the rules and regulations promulgated by J.A.M.S./Endispute,
Inc. unless specifically modified herein.
The parties covenant and agree that the arbitration shall commence within 120
days of the date on which a written demand for arbitration is filed by any party
hereto. In connection with the arbitration proceeding, the arbitrator shall have
the power to order the production of documents by each party and any third-party
witnesses. In addition, each party may take up to three depositions as of right,
and the arbitrator may in his or her discretion allow additional depositions
upon good cause shown by the moving party. However, the arbitrator shall not
have the power to order the answering of interrogatories or the response to
requests for admission. In connection with any arbitration, each party shall
provide to the other, no later than 14 business days before the date of the
arbitration, the identity of all persons that may testify at the arbitration, a
copy of all documents that may be introduced at the arbitration or considered or
used by a party’s witness or expert, and a summary of the expert’s opinions and
the basis for said opinions. The arbitrator’s decision and award shall be made
and delivered within 60 days of the conclusion of the arbitration. The
arbitrator’s decision shall set forth a reasoned basis for any award of damages
or finding of liability. The arbitrator shall not have power to award damages in
excess of actual compensatory damages and shall not multiply actual damages or
award punitive damages or any other damages that are specifically excluded under
this Agreement, and each party hereby irrevocably waives any claim to such
damages.
The parties covenant and agree that they will participate in the arbitration in
good faith and that they will share equally its costs, except as otherwise
provided herein. The arbitrator may in his or her discretion assess costs and
expenses (including the reasonable legal fees and expenses of the prevailing
party) against any party to a proceeding. Any party unsuccessfully refusing to
comply with an order of the arbitrators shall be liable for costs and expenses,
including attorneys’ fees, incurred by the other party in enforcing the award.
This Section applies equally to requests for temporary, preliminary or permanent
injunctive relief, except that in the case of temporary or preliminary
injunctive relief any party may proceed in court without

40

--------------------------------------------------------------------------------




prior arbitration for the limited purpose of avoiding immediate and irreparable
harm. The provisions of this Section shall be enforceable in any court of
competent jurisdiction.
Subject to the second sentence of the immediately preceding paragraph, the
parties shall bear their own attorneys’ fees, costs and expenses in connection
with the arbitration. The parties will share equally in the fees and expenses
charged by J.A.M.S./Endispute, Inc.
29.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

41

--------------------------------------------------------------------------------




IN WITNESS WHEREOF the foregoing Award Agreement is hereby accepted and the
terms and conditions thereof hereby agreed to by the undersigned.
INTRALINKS HOLDINGS, INC.




By:     
Name:     
Title:






The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.
Dated:                
Grantee’s Signature


Grantee’s name and address:
    
    
    

42

--------------------------------------------------------------------------------






STOCK POWER




FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to
_______________________________________ all of the undersigned’ right, title and
interest in, to and under _________________ shares of common stock (the
“Shares”) of Intralinks Holdings, Inc., a Delaware corporation (the “Company”),
standing in the undersigned’s name on the books of the Company and represented
by certificate number ___________ or by book entry and does hereby irrevocably
constitute and appoint ____________________________________ as the
attorney-in-fact of the undersigned to transfer said Shares on the books of the
Company with full power of substitution in the premises.


Date: ____________________


_____________________________
                                Name (printed):





43